Citation Nr: 1428567	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride.

REPRESENTATION

Appellant represented by:	Matthew J. Hoffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

A Travel Board hearing was held at the RO in December 2007 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  After the VLJ who held the December 2007 retired from the Board, the Veteran was advised of his right to another hearing before a different VLJ.  The Veteran requested a new Travel Board hearing which was held at the RO in June 2013 before the undersigned Veterans Law Judge.  A copy of the hearing transcript from the June 2013 Board hearing also has been added to the record.

In May 2008, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ provide the Veteran with appropriate VCAA notice and attempt to obtain his VA treatment records from a VA Medical Center in Las Vegas, Nevada.  The requested VCAA notice was issued to the Veteran and his then-service representative in June 2008.  The AOJ's efforts to obtain the Veteran's identified VA treatment records are documented in the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In November 2009, the Board denied, in pertinent part, the Veteran's claim of service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride (which was characterized as a service connection claim for emphysema).  The Veteran, through his attorney, appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims ("Court").  In a July 2011 decision, the Court vacated and remanded that part of the Board's November 2009 decision which had denied the Veteran's service connection claim for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride.

In October 2012, the Board remanded the Veteran's claim to the AOJ for the scheduling of a new Travel Board hearing (as discussed above).

In October 2013, the Board sought an independent medical expert (IME) opinion concerning the contended etiological relationship between the Veteran's pulmonary disability, to include asthma, bronchitis, and emphysema, and active service, including as due to in-service exposure to carbon tetrachloride.  After the IME opinion was obtained in January 2014, the Veteran and his attorney were provided an opportunity to respond.  Their response was associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's assertion of in-service exposure to carbon tetrachloride is considered credible because it is consistent with the facts and circumstances of his service.

2.  The record evidence indicates that the Veteran's current pulmonary disability, to include asthma, bronchitis, and emphysema, was not caused or aggravated by active service or any incident of service, including as due to in-service exposure to carbon tetrachloride.



CONCLUSION OF LAW

A pulmonary disability, to include asthma, bronchitis, and emphysema, was not incurred in or aggravated by active service, including as due to in-service exposure to carbon tetrachloride.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January and April 2006 and in June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued in April 2006 and in June 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January and April 2006 VCAA notice was issued prior to the currently appealed rating decision issued in June 2006; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended that he was treated for a pulmonary disability, to include asthma, bronchitis, and emphysema, at the VA Medical Center in Las Vegas, Nevada.  In response to a request from the RO for these records, this VA medical facility stated that there were no records available for the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride.  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  VA also has obtained an IME opinion concerning the contended etiological relationship between the Veteran's pulmonary disability and active service.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Pulmonary Disability

The Veteran contends that he incurred a pulmonary disability, to include asthma, bronchitis, and emphysema, during active service.  He specifically contends that his in-service exposure to carbon tetrachloride while working as a fuel & equipment repair specialist servicing motor vehicles in a U.S. Army motor pool unit caused or contributed to his current pulmonary disability.  

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in September 1960, clinical evaluation of the Veteran's lungs and chest was normal.  These records also show that he was treated for pleuritic chest pain with shortness of breath, cough, and expectoration in October 1960.  X-rays were negative.  He was treated for a cold in January 1961 and for a throat infection in May 1962.  In June 1962, he was treated for rhinorrhea and diagnosed as having allergic rhinorrhea.  In June 1963, just prior to his separation physical examination, he was treated for allergic symptoms.  The Veteran's separation physical examination in June 1963 shows that his lungs and chest were normal on clinical evaluation. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was fuel & equipment repair specialist.

The post-service evidence shows that, on private outpatient treatment in March 1977, the Veteran's chest x-ray showed minimal bronchopneumonia in the left lung.  

A private chest x-ray taken in April 1985 showed an old pleural reaction in the left lung base.  The radiologist's impressions included normal lungs and an old pleural reaction in the left lung base.

In September 1985, the Veteran was treated for a chronic cough and was diagnosed as having chronic bronchitis.  

A May 1988 private treatment report reflects the Veteran's account of a history of asthmatic bronchitis since 1974.  In May 1988, he complained of a persistent hacking cough but otherwise was health.  Physical examination showed clear lungs to auscultation and percussion.  The impressions included bronchitis by history.

A private chest x-ray taken in June 1988 showed hyperinflation "but no active infiltrates."  The radiologist's impression was "[n]o acute process."

In November 1989, the Veteran reported that he felt fine and had no health problems.

When he filed his service connection claim in October 2005, the Veteran asserted that he had been exposed to carbon tetrachloride "while cleaning auto-truck & tank parts daily for 31 months" while on active service.  He also asserted that this in-service exposure caused or contributed to his current pulmonary disability.

In a February 2006 statement, the Veteran asserted that, "While in service, I was constantly exposed to carbon tetrachloride."

A VA chest x-ray taken in February 2006 showed probable pulmonary emphysema but otherwise was normal.  A VA chest x-ray taken in March 2006 showed a pulmonary nodule in the left lung base.  A VA chest x-ray taken in May 2006 showed "the lungs to be clear of active process." 

In a December 2006 statement, J.M.A. stated that he had served with the Veteran for 10 months and "had first-hand knowledge that he was working with a chemical compound called carbon tetrachloride."  J.M.A. stated that the Veteran's uniform used to smell of carbon tetrachloride.  "I even noticed that his boots and parts of his uniform had deteriorated as a result of coming in contact with the chemical."  He also stated that the Veteran had been exposed to this chemical routinely while working in the motor pool.  

A VA chest x-ray taken in January 2007 showed a pulmonary nodule in the left base.

The Veteran was afforded a VA examination in March 2007 to determine the etiology of his claimed pulmonary disability (which was characterized as emphysema).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in extensive detail.  The Veteran reported "being exposed to carbon tetrachloride as a cleaning agent for mechanical parts" for 5 hours a day, 5 days a week, for 31 months during active service.  He reported wearing no protective gear or clothing during service.  "While involved in this function, he had occasional dizziness, coughs, and would vomit at times."  He also experienced frequent skin rashes of his hands and forearms "with peeling and burning of his skin."  The Veteran complained of a daily cough frequently associated with wheezing and continued chest pain "in the upper left anterior chest and precordium which is a constant aching pain but sometimes becomes stabbing and throbbing and will radiate through to the left scapular region and down the lateral aspect of the left upper extremity to the elbow.  This chest pain frequently occurs at night."  He also complained of dyspnea on exertion "both inspiratory and expiratory" but denied any paroxysmal nocturnal dyspnea.  Physical examination showed complaints of "intense pain in the left upper chest anteriorly" that was not "aggravated by breathing," no tenderness to palpation of the chest, normal respiratory excursion, normal inspection, palpation, percussion, and auscultation of the chest, clear lung fields, and no wheezing or rales.  X-rays showed a pulmonary nodule at the left base.  The VA examiner noted that the type of injuries expected to result from exposure to carbon tetrachloride included depleted vision or floater cataracts, hearing impairments, memory loss, growths, swelling of hands or feet, aching bones or joints not associated with arthritis, loss of hair, deterioration of the nervous system, pulmonary edema, and hemorrhagic congestion.  None of these conditions were applicable to the Veteran.  This examiner concluded that the Veteran's claimed emphysema was not caused by or the result of exposure to carbon tetrachloride.  The diagnoses included a history of asthmatic bronchitis.

The Veteran testified at his December 2007 Board hearing that he "always" had difficulty breathing.  See Board hearing transcript dated December 10, 2007, at pp. 6.  He also testified about his in-service carbon tetrachloride exposure.  

On VA outpatient treatment in July 2008, the Veteran's complaints included right sided chest pain for the previous 2 days and intermittent left sided chest pain for the previous week "brought on by inspiration and radiates across anterior chest" and a dry cough for the previous 2 days.  The Veteran stated that his left sided chest pain had resolved 2 days earlier.  His chest pain "is not worse with exertion."  He also had slightly more shortness of breath but no paroxysmal nocturnal dyspnea, orthopnea, or heartburn.  Objective examination showed no chest wall tenderness "but clutches [right] side of chest with inspiration," lungs clear to auscultation, no crackles, wheezing, rhonchi, or rubs, and slightly decreased breath sounds at right upper lung lobe.  A chest x-ray showed a new focal opacity in the right upper lung medially, new linear atelectasis over the right hilum, and small bilateral pleural effusions.  The assessment included right upper lobe opacity, pneumonia versus mass, pleuritic chest pain, and leukocytosis "which favors pneumonia."  The Veteran was sent for a computerized tomography (CT) scan of his chest.

VA CT scan of the Veteran's chest taken in July 2008 showed findings suggestive of carcinoma of the right upper lobe "just behind the sternum," and pleural scarring in the right hemithorax.

In December 2008, M.R.S., Ph.D., R.N., opined that, in general, dermal exposure to carbon tetrachloride may not produce any immediate toxic effect but is associated with a more insidious development of adverse health often taking a pattern of several years to manifest.  The type of contact reported by the Veteran was found to be likely associated with the development of health complications well after service.  The Veteran's first report of symptoms of bronchial asthma in the early 1970's was found to be consistent with the literature on inhalation of carbon tetrachloride (versus dermal exposure).  According to Dr. M.R.S., this exposure most likely led to the development of the Veteran's current respiratory disease.

A VHA clinician stated in June 2009 that a review of the Veteran's claims file disclosed post-service treatment for "a skin condition over the forearms [and] a dry cough with intermittent wheezing and breathlessness.  He [also] was treated for intermittent allergic rhinitis and bronchial asthma/bronchitis."  This clinician also stated that the Veteran had been treated in 1974 for community acquired pneumonia and bronchitis and had been prescribed inhaled bronchodilators for treating intermittent bronchial asthma on an as needed basis.  The Veteran also had been "managed for inhalational allergy symptoms."  He subsequently was treated for nasal allergies.  This clinician stated that "there are no radiographic imaging studies or pulmonary function studies to support a diagnosis of emphysema or interstitial lung disease (fibrosis).  The Veteran's clinical history is one of allergic rhinitis and asthma/bronchitis."  This VHA clinician reviewed the toxicological profile for carbon tetrachloride from the U.S. Department of Health and Human Services.  He stated that pulmonary emphysema "is largely due to the long-term smoking of cigarettes.  The [Veteran] had a life-long history of no tobacco use."  He noted that the Veteran's clinical history did not suggest "a genetic form of acquired pulmonary emphysema" and "no occupational exposure history to aluminum, cadmium oxide, ozone or nitrous oxide or asbestos products."  Based on a review of the Veteran's medical records, this VHA clinician opined that it was less likely than not that the Veteran's claimed emphysema was secondary to his carbon tetrachloride exposure during service "primarily because a diagnosis of pulmonary emphysema has not been established."

On private outpatient treatment with I.C., M.D., in June 2012, this clinician stated that a review of the Veteran's VA medical records "support[s] his diagnosis of bronchial asthma.  He has been treated with medications for many years."  Dr. I.C. checked a series of boxes on a form labelled "Chronic Bronchitis/Bronchial Asthma" indicating that the Veteran had chronic bronchitis and he was not treated for chronic bronchitis while on active service although he was treated for bronchitis during service.  Dr. I.C. also checked boxes on this form indicating that the Veteran's in-service bronchitis was not a cause of his current chronic bronchitis.  Dr. I.C. next checked boxes indicating that the Veteran was treated for allergic rhinorrhea and allergic rhinitis while on active service.  Dr. I.C. completed another form labelled "Bronchial Asthma/Allergic Rhinitis/Rhinorrhea" in June 2012 in which he checked boxes indicating that the Veteran had bronchial asthma but was not treated for this disease while on active service.  This clinician finally checked boxes indicating that allergic rhinorrhea and allergic rhinitis were not "significant risk factors of incurring bronchial asthma."  This clinician indicated that the Veteran had been treated for allergic rhinitis and allergic rhinorrhea during active service.

The Veteran testified at his March 2013 Board hearing that he had used carbon tetrachloride on a daily basis while assigned to a U.S. Army motor pool while servicing carburetors on Army jeeps.  See Board hearing transcript dated June 6, 2013, at pp. 3.  He also testified that he experienced constant respiratory problems while on active service.  Id., at pp. 5.  He testified further that his in-service respiratory problems began within several months of his exposure to carbon tetrachloride.  Id., at pp. 15-16.  

In the January 2014 IME opinion, D.M.P., M.D., noted that the Veteran "was exposed to significant amounts of carbon tetrachloride for 31 months" while on active service "as a fuel/electrical technician [where] part of his job was disassembling parts and cleaning them in large vats of carbon tetrachloride.  He reported wearing no protective gear [and] he reported occasional symptoms of dizziness and vomiting, along with a rash on his arms."  Dr. D.M.P. also noted that the Veteran was treated for a variety of respiratory problems during service.  This physician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Following this review, Dr. D.M.P. stated that the record supported a diagnosis of chronic obstructive pulmonary disease (COPD) due to asthma/chronic bronchitis.  The rationale for this opinion was that the Veteran "clearly has abnormal [pulmonary function testing]."  This physician also stated that the record supported a diagnosis of obstructive lung disease based on the Veteran's chest x-ray which showed hyperinflation and his pulmonary function testing "showing normal lung volumes with reduction in FVC and FEV1."  This physician stated further that he did not see evidence to support a diagnosis of emphysema "although I suspect this diagnosis was based on the hyperinflation seen on his x-ray which can also be seen in other forms of COPD.  There is no mention of emphysematous changes on his CT scan reports that were available."

Turning to the question of whether the Veteran's current lung disability (which he diagnosed as COPD) was related to active service, Dr. D.M.P. stated:

Carbon tetrachloride is an industrial solvent with known toxic events, mainly on the liver and kidney.  It is clear that the Veteran had a very significant exposure to carbon tetrachloride, his report of vomiting is consistent with the known [gastrointestinal] toxicity of the chemical.  Since the Veteran does not have evidence of interstitial fibrosis, we would have to postulate that his exposure to the carbon tetrachloride either caused or worsened his asthma/chronic bronchitis leading to [h]is development of COPD.  There is very little evidence in the literature connecting carbon tetrachloride to respiratory disease.  Most of the lung injury that is seen due to acute exposure is related to pulmonary edema from kidney failure.  Contrary to the 2008 opinion, a search of the literature did not identify any reports of asthma associated with carbon tetrachloride inhalation.  Chemical such as carbon tetrachloride can act as irritants in inducing work related asthma, but are generally not considered of sufficient size to generate an immune response that would cause an allergic asthmatic response.  However, carbon tetrachloride has not been reported to be a respiratory irritant and, in any case, in irritant induced asthma, the symptoms usually subside with removal of the exposure which in this case was in 1963 when [the Veteran] left the service.  He was first diagnosed with bronchial asthma in 1972, and he had [pulmonary function testing] that [was] almost normal in 1982, 19 years removed from his exposure.

Dr. D.M.P. concluded that it was "difficult to link progression of asthma/chronic bronchitis to a distant irritant exposure [and] it seem[s] more likely to be related to [the Veteran's] allergies identified in his 1985 evaluation."  Dr. D.M.P. noted that "our knowledge of the health effects of chemical exposures is incomplete."  He also concluded that "the Veteran has a significant exposure to a known toxic chemical without proper protective equipment and the overall consequences on his health cannot [be] completely known."  In summary, Dr. D.M.P. opined that it was less likely than not that the Veteran's in-service exposure to carbon tetrachloride caused or aggravated his asthma/chronic bronchitis.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride.  The Veteran contends that he incurred a pulmonary disability, to include asthma, bronchitis, and emphysema, during active service, including as due to in-service exposure to carbon tetrachloride.  The Board acknowledges initially that the Veteran's consistent lay statements and hearing testimony concerning his in-service exposure to carbon tetrachloride are considered credible because they are consistent with the facts and circumstance of his service as a fuel & equipment repair specialist responsible for repairing carburetors on jeeps and other U.S. Army vehicles.  In other words, the Board concedes that the Veteran likely was exposed to carbon tetrachloride during active service.  The record evidence does not support his assertions regarding an etiological link between his current pulmonary disability, to include asthma, bronchitis, and emphysema, and active service, however.  It shows instead that, although the Veteran currently experiences a pulmonary disability (diagnosed as COPD), it is not related to active service or any incident of service, to include his acknowledged in-service exposure to carbon tetrachloride.  The Veteran's available service treatment records show that he complained of and was treated for a variety of pulmonary problems during active service.  It appears that all of the Veteran's in-service complaints of pulmonary problems were acute, transitory, and resolved with treatment as his lungs and chest were normal at his separation physical examination in August 1963.  Following his separation from service, the Veteran first was treated for pulmonary problems in March 1977, or nearly 14 years later, when his chest x-ray showed minimal bronchopneumonia in the left lung.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has submitted a great deal of treatise evidence concerning carbon tetrachloride in support of his service connection claim.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his pulmonary disability to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The remaining post-service evidence shows that, although the Veteran currently experiences pulmonary disability due to COPD, it is not related to active service, including as due to in-service exposure to carbon tetrachloride.  This evidence shows that the Veteran has complained of and been treated for a variety of pulmonary problems, including asthma and bronchitis, in the decades since his service separation.  The Board notes in this regard that the Veteran and his attorney rely heavily on a December 2008 statement from Dr. M.R.S. in which this private clinician opined that the Veteran's reported in-service carbon tetrachloride exposure caused his current pulmonary (or respiratory) disability.  The Board finds this December 2008 opinion to be less than probative on the issue of whether the Veteran's current pulmonary disability is related to active service.  First, the Board notes that a detailed review of this opinion shows that no rationale was provided for the specific finding that the Veteran's in-service carbon tetrachloride exposure "most likely led to the development of his respiratory disease."  Second, as Dr. D.M.P. noted in his January 2014 IME opinion, a review of the medical literature did not support finding (as Dr. M.R.S. did in December 2008) that the Veteran's report of developing symptoms of bronchial asthma "appears consistent with the literature on inhalation of [carbon tetrachloride]."  Dr. D.M.P. specifically noted in January 2014 that there was "very little evidence in the literature connecting carbon tetrachloride to respiratory disease."  It is not clear why Dr. M.R.S. found otherwise in his earlier review of the medical literature.  Dr. D.M.P. also noted in his January 2014 opinion that "carbon tetrachloride has not been reported to be a respiratory irritant" in the medical literature that he reviewed although he noted that "our knowledge of the health effects of chemical exposures is incomplete."  Third, it is not clear from a review of the December 2008 opinion from Dr. M.R.S. whether it is based on clinical evidence.  It appears instead that Dr. M.R.S. based his opinion on what the Veteran had reported to him as there are no references to a review of any medical records in this opinion.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the December 2008 medical opinion, the Board finds that it is less than probative on the issue of whether the Veteran's current pulmonary disability is related to active service, including as due to in-service carbon tetrachloride exposure.

By contrast, in his IME opinion in January 2014, Dr. D.M.P. opined that it was that it was less likely than not that the Veteran's in-service exposure to carbon tetrachloride caused or aggravated his asthma/chronic bronchitis.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his pulmonary disability is related to active service, including as due to in-service carbon tetrachloride exposure.  In summary, the Board finds that service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a pulmonary disability have been continuous since service.  He asserts that he continued to experience symptoms relating to a pulmonary disability (difficulty breathing, bronchitis, asthma) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a pulmonary disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a pulmonary disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his chest and lungs were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a pulmonary disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1963) and initial reported symptoms related to a pulmonary disability in March 1977 (a 14-year gap) when his chest x-ray showed minimal bronchopneumonia in the left lung.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service connection for residuals of an in-service battery acid explosion in April 1993 but did not claim service connection for a pulmonary disability or make any mention of any relevant symptomatology at that time.  He did not claim that symptoms of his pulmonary disability began in (or soon after) service until he filed his current VA disability compensation claim in October 2005.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence demonstrating no etiological link between a pulmonary disability and active service, including as due to in-service carbon tetrachloride exposure.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a pulmonary disability, to include asthma, bronchitis, and emphysema, including as due to in-service exposure to carbon tetrachloride, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


